—In an action, inter alia, for a judgment declaring that the defendant Aetna Life & Casualty Insurance Company is obligated to defend and indemnify the plaintiff with respect to a personal injury action, entitled Rodriguez v City of New York, pending in Supreme Court, Kings County, under Index Number 13351/92, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Garson, J.), dated November 21, 1997, as, upon searching the record, granted summary judgment to the defendant Felix Insurance Planning Company dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted summary judgment to the defendant Felix Insurance Planning Company (see, Murphy v Kuhn, 90 NY2d 266). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.